IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. WR-70,322-01




EX PARTE STEVEN CLAYTON SKIDMORE, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. F41009A IN THE 18TH JUDICIAL DISTRICT COURT
FROM JOHNSON COUNTY




           Per curiam.

O R D E R

            Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant pleaded guilty to one count of
robbery, one count of evading arrest with a motor vehicle, and one count of aggravated assault of a
public servant, and was sentenced to ten years’ probation for the robbery count, ten years’ deferred
adjudication for the evading arrest count, and seven years’ imprisonment for the aggravated assault
count.  He did not appeal his conviction.
            In this writ, Applicant alleges that his plea was not knowingly and voluntarily entered
because he pleaded guilty in one count to an unauthorized sentence, that he was not timely arraigned
on these charges, that the indictment was defective, that his plea agreement was breached, and that
he received ineffective assistance of counsel.  The trial court has determined that there are no
controverted, previously unresolved issues of fact material to the legality of Applicant’s
confinement.  We agree.  However, because Applicant’s community supervision had not been
revoked in two out of the three counts of the indictment, this Court does not have jurisdiction to
consider Applicant’s habeas claims as they pertain to those two counts.  Therefore, Applicant’s
claims are dismissed as to counts one and three, and denied as to count four of his conviction.  
 
            IT IS SO ORDERED on this the 20th day of August, 2008.
 
Filed: August 20, 2008
Do not publish